7fc5-/T
                                  ELECTRONIC RECORD




           06-14-00159-CR-also 6-
COA#       14-160-CR                             OFFENSE:        19.03

           Thomas Lloyd Taunton v. The
STYLE:     State of Texas                        COUNTY:         Fannin


COA DISPOSITION:       Affirmed                  TRIAL COURT: 336th District Court


DATE: 6/19/2015                   Publish: YES   TC CASE #:      CR-12-24098




                        IN THE COURT OF CRIMINAL APPEALS

                                                                          765-/5"
          Thomas Lloyd Taunton v. The State
STYLE:    of Texas                                    CCA#:               7&1-/T
         A??ellaht\^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: OVl&t/jVtr                                      SIGNED:                        PC:

JUDGE: p\&i tLi4^Z-~                                  PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD